EXHIBIT D
From:                                             AmieChale@adr.org
Sent:                                             Tuesday, February 16, 2021 5:50 PM
To:                                               kbm@hfmlegal.com; ajs@klamannlaw.com; RTADAMS@shb.com; Young, Spencer E;
                                                  Clayton, Lewis R; rshearer@shb.com; Muscat, Shawn; bcarr@wagblaw.com; Recher,
                                                  Jeffrey J; Tieman, Matthew W; Hershman, Sara E; ASONGER@shb.com;
                                                  jelkins@shb.com; scott.hecht@stinson.com; jbk@kbg-law.com; mcargnel@shb.com;
                                                  dvanthournout@shb.com; bwhite@wagblaw.com; cmp@hfmlegal.com;
                                                  ssoden@shb.com; ted@kapkewillerth.com; jms@hfmlegal.com; Kaye, Joshua D;
                                                  cbidwell@shb.com; kbland@shb.com; jklamann@klamannlaw.com;
                                                  mike@kapkewillerth.com; jzager@shb.com; chris.leopold@stinson.com;
                                                  klemon@shb.com
Subject:                                          Alice Wright v. DST Systems, Inc. - Case 01-19-0001-9073
Attachments:                                      Resume.pdf; Optional_Appellate_Arbitration_Rules.pdf; AAA258
                                                  _Best_Practices_Cybersecurity_Privacy.pdf; AAA259
                                                  _AAA_ICDR_Cyber_Security_Checklist.pdf; 2021-02-16 AAA letter re Appeal.pdf



Hello,

Please review the attached correspondence regarding the above-referenced case.

Feel free to contact me with any questions, comments or concerns you have related to this matter.

Thank you.



               AAA Amie Chale
               Manager of ADR Services

               American Arbitration Association

               T: 559 490 1874 F: 855 433 3046 E: AmieChale@adr.org
               45 E River Park Place West, Suite 308, Fresno, CA 93720
               adr.org | icdr.org | aaamediation.org

The information in this transmittal (including attachments, if any) is privileged and/or confidential and is intended only for the recipient(s) listed above. Any review,
use, disclosure, distribution or copying of this transmittal is prohibited except by or on behalf of the intended recipient. If you have received this transmittal in error,
please notify me immediately by reply email and destroy all copies of the transmittal. Thank you.




                                                                                       1
EXHIBIT D-1
                                                                                          Western Case Management Center
                                                                                                             Patrick Tatum
                                                                                                            Vice President
                                                                                                45 E River Park Place West
                                                                                                                  Suite 308
                                                                                                         Fresno, CA 93720
                                                                                                 Telephone: (877)528-0880
                                                                                                       Fax: (855)433-3046



February 16, 2021

VIA EMAIL ONLY

John M. Klamann, Esq.
The Klamann Law Firm
4435 Main Street, Suite 150
Kansas City, MO 64111

Jeffrey J. Recher, Esq.
Paul, Weiss, Rifkind, Wharton & Garrison LLP
1285 Avenue of the Americas
New York, NY 10019-6064

Case Number: 01-19-0001-9073

Alice Wright
-vs-
DST Systems, Inc.

Dear Parties:

The American Arbitration Association (the AAA) acknowledges receipt on February 2, 2021, of a Notice of
Appeal filed by the Claimant. The Optional Appellate Arbitration Rules apply to this matter, a copy of which
is attached and is located on our website at www.adr.org.

We request that the employer pay the filing fee in the amount of $2,200.00. Payment should be submitted by
February 23, 2021.

Attached is a list for your selection of the appellate arbitrator. Please see the attached list for further instruction on
this process. The selection is due on March 2, 2021.

If you have any questions or need clarification on any of the enclosed documents, please feel free to call or email
me at any time.

Sincerely,

/s/

Amie Chale
Manager of ADR Services
Direct Dial: (559)490-1874
Email: AmieChale@adr.org
Fax: (855)433-3046
Enclosure

cc:   Kenneth B. McClain, Esq.
      Chelsea M. Pierce
      Scott Hecht, Esq.
      Josh D. Kaye
      Shawn Muscat
      Cecilia Bidwell
      Jonathan Soper
      Lewis R. Clayton, Esq.
      Michael S. Cargnel, Esq.
      Rick Shearer, Esq.
      Kathleen Lemon
      Darin J. Van Thournout
      Jeffrey E. Elkins
      Steven D. Soden
      Kelly Bland
      Andrew Schermerhorn, Esq.
      Spencer Young
      Sara E. Hershman
      William Carr, Esq.
      Matthew W. Tieman, Esq.
      Ann Songer
      Christopher J. Leopold, Esq.
      Ted Kapke, Esq.
      Joshua B. Katz
      Mike Fleming, Esq.
      Bryan T. White, Esq.
      Robert T. Adams
      Jason Zager
                                AMERICAN ARBITRATION ASSOCIATION
                                 LIST FOR SELECTION OF ARBITRATOR

In the Matter of the Arbitration between:

Case Number: 01-19-0001-9073

Alice Wright
-vs-
DST Systems, Inc.

CASE MANAGER: Amie Chale
DATE LIST SUBMITTED: February 16, 2021

                                            DATE LIST DUE: March 2, 2021
******************************************************************************************
In accordance with the Rules we are providing you a list of appellate arbitrators. Along with this list are the
attached Biographical Information Sheets on each arbitrator listed. We encourage parties to review the following
list of arbitrators and if possible, agree to a single arbitrator from this list.

In accordance with your agreement, the Parties shall randomly decide who strikes first and then take turns
alternately striking one name from the list of qualified arbitrators until there is only one name remaining. The
remaining name shall be the Arbitrator.

Note: If appointment cannot be made from this list the AAA may appoint without the submission of an additional
list, in accordance with the rules.

                                                Hon. Leah W. Sears
                                              Hon. Phylis J. Speedlin
                                              Stephen L. Tatum, Esq.
                                             Hon. Barbara B. Wecker
                                               Hon. James R. Zazzali

******************************************************************************************
Arbitrators are compensated at the rate stated on their biographical data. The compensation is an independent
obligation of the parties and it is understood that the American Arbitration Association has no liability, direct or
indirect, for such payments. Deposits shall be made promptly with the AAA as required by the case manager,
pursuant to the Rules, subject to final appointment by the arbitrator in the award. If you have any questions please
call or email me.


Party: _____________________________________

By: _______________________________________

Title: ______________________________________
